Citation Nr: 1439249	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability currently claimed as post-traumatic stress disorder (PTSD) with secondary alcoholism. 

2.  Entitlement to service connection for transient ischemic attacks and hypertension, claimed as ischemic heart disease, to include as secondary to a service connected psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in February 2014.  As the Board explained at that time, the Veteran submitted a claim for service connection for PTSD in August 2010.  He also submitted a claim for service connection for alcoholism secondary to PTSD.  The RO developed these as an initial claim for service connection for PTSD, to include secondary alcoholism.  However, the August 2010 claims form states that his PTSD began prior to discharge from service in June 1956.  At the August 2013 hearing, he in essence testified that although he was hospitalized for what was diagnosed as a schizophrenic reaction shortly after service, he was actually suffering from PTSD.  VA treatment records from 1957 and 1958 confirm that the Veteran was hospitalized for what was diagnosed as a schizophrenic reaction.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board rephrased the issue involving service connection for PTSD into a single claim for service connection for a psychiatric disability with alcoholism in order to comply with the Court's holding.  

Furthermore, the Board also noted that as entitlement to service connection for a schizophrenic reaction was denied in a November 1957 rating decision, and as the Veteran did not appeal this decision, new and material evidence was required to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156 (2013).  The Board characterized the issue accordingly. 

Finally, the Board noted that the Veteran also submitted a claim for service connection for ischemic heart disease in August 2010.  However, his August 2013 testimony made it clear that he believes his transient ischemic attacks are a symptom of heart disease and should be service connected.  He also argues that his heart disease is the result of hypertension, and that it has all been caused by the stress from his psychiatric disability.  Therefore, once again his claim for service connection for ischemic heart disease must also include both the hypertension and transient ischemic attacks.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board characterized the issue to encompass the Veteran's contentions regarding secondary service connection.

The Board remanded the Veteran's claims for additional development in February 2014.  They have now been returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of an event he witnessed during active service.  He argues that the schizophrenic reaction for which he was treated in 1957 and 1958 was actually PTSD.

The Board, in its February 2014 remand, noted that while the Veteran had been provided VCAA notification in a September 2010 letter, this letter had not included the notice required in a request to reopen a previously denied claim on the basis of new and material evidence.  The Board noted that the Court has held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

The Board remanded the Veteran's claim in order for him to be provided with the required VCAA notification regarding requests to open on the basis of new and material evidence.  The Veteran was provided with additional VCAA notification in an April 2014 letter.  Unfortunately, this letter did not include the necessary Kent notification that had been requested.  The laws and regulations regarding new and material evidence were not included in the July 2014 supplemental statement of the case.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, this matter must once again be remanded in order to provide the Veteran with the required VCAA notification, and to afford him an opportunity to respond.  

Furthermore, as also noted in the February 2014 remand, the Veteran's August 2010 claim and his testimony both make clear that he did not have transient ischemic attacks and hypertension during service or until many years after discharge from service, and that he believes these disabilities were incurred because of the psychiatric disability he believes is due to active service.  His claim for service connection for transient ischemic attacks, hypertension, and ischemic heart disease therefore depends on the outcome of the claim for service connection for a psychiatric disability.  The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, a decision on the outcome of the Veteran's claimed heart disabilities must be deferred until after the outcome of his claim for service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully complied with and satisfied for the request to reopen a claim for service connection for a psychiatric disability currently claimed as PTSD to include secondary alcoholism.  See also 38 C.F.R. § 3.159 (2002).  This should include all notice required in claims to reopen based on new and material evidence, to include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial, as required by Kent v. Nicholson, 20 Vet. App. 1, (2006).

2.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

 

